Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0093354 to Cui.
Claim 1 recites a closure element for an internal passage in a component comprising: a spherical body…made of a first superalloy; and a plurality of extensions extending from a surface of the spherical body…made of a [different] material.  Cui teaches a spherical closure element (306) designed for the same purpose as the instant invention.  See Cui [0021].  Cui taches the closure element (306) is formed of Hastelloy, which is a superalloy.  See Cui [0022].  Cui also teaches applying bumps of brazing paste (314) to the sphere.  See Cui [0024]-[0025] and Fig. 3.  Figure 3 shows there are at least two such bumps.  These braze paste bumps meet the broadest reasonable interpretation of a plurality of extensions extending from a surface of the spherical body and the braze paste is a different material than the superalloy.
Claim 1 also recites that the extensions are bonded to spherical body before the closure element is received in the internal passage.  The paste bumps are self-adhesively bonded to the sphere (or they would fall off).  Applicant’s argument that the brazing must have occurred before the brazing paste bumps meet the claim are in error.  Also, the recitation borders on a method step.  The closure element is a spherical body with extensions both before and after insertion into the passage.  It is unclear what structure is implied by the additional limitation.
Regarding claim 9, Cui teaches that the spherical body with the plurality of extensions are collectively sized and shaped to be received against at least one internal passage wall in an interference fit proximate a closure site of the internal passage.  See Cui [0031] and Fig. 3.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0093354 to Cui. 
Claim 2 recites that the first superalloy is selected from the group comprising: a nickel-based superalloy, and a cobalt-based superalloy, and an iron-based superalloy.  Hastelloy is nickel based superalloy.  Claim 2 also recites that the plurality of extensions include a second [different] superalloy.  Cui does not teach that the braze paste bump has superalloy in it.  Rather, it is described as Amdry DF4B braze paste.  Yet it would have been obvious to modify Cui to mix together superalloy powder into the braze paste.
First, Cui itself teaches a second embodiment that uses a flexible braze element (340) that is made of a mixture of the DF4B already present in the first embodiment with superalloy MarM 247 in a 50-50 ratio.  See Cui [0035].  Since Cui teaches that a mixture of the existing braze material and superalloy forms a strong brazing bong in the second embodiment, it would have been obvious to substitute this mixture for the pure DF4B in the base embodiment of this rejection.  See MPEP 2143B.  Such a modification would have been predictable because the two embodiments are performing the same type of operation (brazing) and the same sphere in the same environment.
Regarding claim 7, Cui teaches further applying a flexible braze element (340) about the spherical body and the plurality of extensions on top of the paste pumps (314).  See Cui [0032] and Fig. 4.  Claim 8 recites that the spherical body has a diameter in a range of 3 millimeters to 10 millimeters.  Cui never teaches what the diameter of the sphere (306) or the passage are.  Yet, Cui teaches the passage (30) is an internal cooling passage in a turbine blade.  See Cui [0018].  The instant application teaches that its passage is the same type of cooling channel.  See a dimension in a range of 0.3 millimeters to 5 millimeters.  Claim 8 does not define what the dimension may be, such as whether it is the thickness the extension extends away or the diameter, or some other dimension.  Cui does not discuss any dimensions of the braze paste bumps.  But it does teach that flexible braze element (340) has a thickness in the range of 0.020-0.180 inches.  This corresponds to .5-4.5mm, which matches the recited range.  Figures 3-4 show the braze element (340) and the protruding bumps (314) have thicknesses in the same order of magnitude.  While, figures are not necessarily to scale, it would have been obvious as a matter of common sense to use bumps of the same range as a starting point when recreating Cui.  The dimension of either thickness and/or diameter of the paste bumps would then be in the recited range.  Finally, figure 3 of Cui shows that the dimension of each extension is smaller than the diameter of the spherical body.  

Non-cited Reference
Applicant has affirmatively stated that they were not aware of the existence of Amdry X40 superalloy powder for braze repair prior to filing the instant application.  Thus, matmatch.com/ materials/metc000074-amdry-x40-superalloy-powder-for-braze-repair is not considered prior art.  

Allowable Subject Matter
Claims 4-6 are allowed.  The prior art teaches spherical closure elements with brazing paste extensions.  But claim 4 recites that the extensions are uniformly distributed.  By contrast, the cited prior art only shows extensions on one hemisphere. Distribution around one hemisphere (even if symmetric) with no extensions on the other hemisphere cannot be considered uniform. (A sphere can have non-symmetric uniform distribution, such as the dimples of a gold ball.)  Claims 5-6 are allowable based on their dependence from claim 4.
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art teaches spherical closure elements with brazing paste extensions.  But the prior art does not teach such extensions having a spherical, conic, or plate shape, as recited in claim 3.  

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Regarding claim 1, applicant argues that the “joint material 314 is not bonded with the closure element 306 until after….[it] is heated in a suitable brazing cycle.”  This argument lacks merit because the claim does not require the extensions are metallurgically bonded to the sphere.  An adhesive paste bonding is still a bonding. 
Regarding claim 2, applicant argues that the alternate embodiment of Cui that uses superalloy material operates in a materially different fashion and would not have predictably worked.  Applicant argues that adding a high-melting temperature braze material to the paste would materially change its method of operation.  Examiner is unpersuaded by this argument.  If a tape having both materials can operate such that the low melt material brazes first followed by a higher phase brazing with the second material it is unclear why the same principal would not and could not apply to a paste.  In both case, the braze material would contain both materials.  In both cases there would be a two temperature brazing process.  It is irrelevant that such tape is used in conjunction with a low melt paste in the cited embodiment.  Rather, the relevant teaching is that the art shows a braze mixture of low and high melt material (the high melt being superalloy) will work without problem.  Thus a paste mixture of the same two materials should likewise predictably work.
Regarding claim 8, applicant asserts the rejection uses impermissible hindsight in asserting the recited dimensions would have been obvious.  It is not hindsight to assume similar dimensions between two embodiments in the same cited art reference when both embodiments use identically scale figures.  Rather, the similarities make it obvious as a matter of common sense to try using dimensions of a similar size.  This is not a case where the cited embodiment had explicitly different dimensions that needed to be modified.  Rather, the rejection merely used extrapolation in the presence of silence on the subject of dimensions.  No hindsight is/was needed.  Likewise, the dimensions of the sphere are dictated by the size of the passage, and as noted the cooling passage in the prior art is the same type as in the instant application.  It is not hindsight to suggest they would be the same size.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”